959 F.2d 235
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence Edward MIX, Jr., Plaintiff-Appellant,v.Raymond G. TOOMBS, Warden, Defendant-Appellee.
No. 91-2061.
United States Court of Appeals, Sixth Circuit.
April 7, 1992.

Before MERRITT, Chief Judge, and BOYCE F. MARTIN, Jr. and SILER, Circuit Judges.

ORDER

1
Lawrence Edward Mix, Jr., a pro se Michigan state prisoner, appeals from the district court order granting defendant's motion for costs under Fed.R.Civ.P. 54(d).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Mix filed a civil rights action, which eventually resulted in a judgment for defendant.   This court affirmed the district court's judgment on appeal.   Defendant moved the district court for an award of costs pursuant to Fed.R.Civ.P. 54(d).   The district court granted the motion over Mix's objection.


3
Upon consideration, it is concluded that the district court did not abuse its discretion in awarding costs to the defendant.   See Papas v. Hanlon, 849 F.2d 702, 703 (1st Cir.1988) (per curiam).   Review of the district court's order reveals that the district court considered both the reasonableness of the amount of costs claimed, and the ability of Mix to pay.   See Sales v. Marshall, 873 F.2d 115, 120 (6th Cir.1989).   The amount of costs requested was supported by the record, and the district court limited collection to ten percent of Mix's monthly income.   Accordingly, the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.